PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/405,990
Filing Date: 5 Dec 2014
Appellant(s): Bosman et al.



__________________
Bryan H. Davidson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/19/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/9/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
11.	The rejection of claims 1, 4-6, 9, 13, 17, 22-26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3368837 by Norton (“Norton1”) in view of US 2771315 by Fenwick in further view of US 3466080 by Norton (“Norton2”) in the previous action is amended to reflect applicant’s amendment below.
 
12.	Claims 1, 4-7, 9, 13, 17, 22-26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3368837 by Norton (“Norton1”) in view of US 2771315 by Fenwick in further view of US 3466080 by Norton (“Norton2”) in further view of US 20120168285 by Holland et al.
13.	Norton1 describes a fabric load lifting sling.
14.	Regarding claim 1, Norton1 describes fabric (col 2 ln 20), a strip of nylon webbing (col 3 ln 7, see also weave depicted in fig.1, 2, 3). Since Norton1 does not explicitly state that the webbing is woven, Fenwick is applied.
15.	Fenwick describes a hoisting sling.
16.	Fenwick states that hoisting slings can be made of non-wovens or woven fabric, but that woven fabric is the most satisfactory and meets the demand of being non-abrasive (col 1 ln 25-32). Thus it would be obvious to one of ordinary skill to use woven fabric for the webbing of the load lifting sling of Norton1 in order to meet the demand of being non-abrasive. 

18.	Regarding the newly claimed four convolutions, Norton1 states that multi-ply slings have more tensile strength than a single-ply sling (col 2 ln 8-10) and exemplifies two and three-layer plies (Fig.2, 4). It is the examiner's position that number of plies (convolutions) are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
19.	In view of this, it would have been obvious to one of ordinary skill in the art to utilize multiple layer plies including those within the scope of the present claims so as to produce desired end results, i.e. desired level of tensile strength.
20.	Regarding the claimed difference in length between two adjacent convolutions, Norton1 states that the straps, each of which represents a convolution, are the same length (col 3 ln 19-21). 
21.	Norton1 describes the overlapping opposing ends connected to one another by stitches extending through the thickness of the overlapping layers (“overlapping end portions…and contiguous medial portion…” col 3 ln 34-37). 

23.	Norton2 also describes a fabric load lifting sling.
24.	Norton2 describes the stitching between overlapping ends of a fabric load lifting sling. Norton2 describes increasing the strength of the stitching which joins the fabric of a sling (col 1 ln 42-46) by including spaces between stretches of stitching (col 2 ln 47-51; Fig.2, 4). Thus it would be obvious to one of ordinary skill to stitch the ends of the fabric load lifting sling of Norton1 with spacing according to Norton2 in order to increase the strength of the stitching. 
25.	Regarding the newly claimed UHMWPE yarn, Norton1 is silent. Norton1 describes a fabric sling for carrying loads and emphasizes the importance of greater tensile strength (col 2 ln 8-15) but Norton1 is silent as to UHMWPE as the fabric.
26.	Holland describes a conveyor belt structure.
27.	Holland describes a belt structure and specifically describes high tenacity fibers; fibers which have high tensile strength (paragraph 14 “a tensile modulus of at least 150 g/d”). Holland describes UHMWPE (paragraph 19-20) as high tenacity fiber in a fabric belt. Thus it would be obvious to one of ordinary skill to use UHMWPE as outlined by Holland in order to achieve higher tensile strength in the fabric belt of Norton. 

28.	Regarding claim 4, Norton1 states that the straps, each of which represents a convolution, are the same length (col 3 ln 17-21). 

29.	Regarding claim 5, Norton1 describes a strip of material which constitutes the entire sling and thus the density of the article is equal to that of the strip (Fig.1). 

30.	Regarding claim 6, Norton1 describes a sling (Title, Fig.1). 

31.	Regarding claim 7, Holland describes UHMWPE (paragraph 19-20), a polyolefin.

32.	Regarding claim 9, Norton1 is silent as weaving. Holland describes twill and plain weave for the high strength fibers (paragraph 31). It would be obvious to one of ordinary skill to weave the fibers in accordance with Holland where Norton1 is silent in order to ensure achieving the high tenacity described by Holland. 

33.	Regarding claim 13, Norton1 describes stitching the straps together (col 3 ln 34-37).

34.	Regarding claims 17, 23-25, Norton1 states that the straps, each of which represents a convolution, are the same length (col 3 ln 17-21). 

35.	Regarding claim 22, Norton1 states that multi-ply slings have more tensile strength than a single-ply sling (col 2 ln 8-10) and exemplifies two and three-layer plies (Fig.2, 4). It is the examiner's position that number of plies (convolutions) are result effective variables because changing them will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
36.	In view of this, it would have been obvious to one of ordinary skill in the art to utilize multiple layer plies including those within the scope of the present claims so as to produce desired end results, i.e. desired level of tensile strength.




38.	Regarding claim 31, Norton1 describes the strip as comprising straps which are sewn together to form a continuous strap (col 3 ln 1-25). This totality meets the instant term “a strap”. Each strap has a ply of 1, meeting the instant claim (col 3 ln 1-25). Norton1 describes webbing (col 3 ln7). 

39.	Claims 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3368837 by Norton (“Norton1”) in view of US 2771315 by Fenwick in further view of US 3466080 by Norton (“Norton2”) in further view of US 20120168285 by Holland et al in further view of US 3899206 by Miura. 
40.	Norton1 is described above.
41.	Regarding claims 27 and 28, Norton1 describes nylon fabric (col 3 ln 7) for the sling but is silent as to the specific width to thickness ratios.
42.	Miura describes an endless rope sling.
43.	Miura states that the strongest nylon belts available has dimensions of 200 mm width and 12 mm thickness and can hoist an article of 40 tons (col 1 ln 45-53). Thus it would be obvious to one of ordinary skill to use a belt with a 200mm width and total 12mm thickness in order to be able to hoist an article of 40 tons, where Norton1 is silent as to a specific width and thickness. This results in a width to thickness ratio of 16.7:1. 

44.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3368837 by Norton (“Norton1”) in view of US 2771315 by Fenwick in further view of US 3466080 by .
45.	Norton1 is described above.
46.	Regarding claim 29, Norton1 is silent as to the thickness of the load lifting sling.
47.	Johnson describes a web sling. 
48.	Johnson describes a web sling with a thickness of 0.2-2cm (col 4 ln 5), which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Johnson describes values overlapping with the claimed range.
49.	Johnson states that this thickness is sufficient to support desired loads, for example from 50-50,000 kg. Thus it would be obvious to one of ordinary skill to use a thickness as described by Johnson where Norton1 is silent in order to be able to support desired loads. 

50.	Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 3368837 by Norton (“Norton1”) in view of US 2771315 by Fenwick in further view of US 3466080 by Norton (“Norton2”) in further view of US 20120168285 by Holland et al as evidenced by US 4457985 by Harpell et al.
51.	Poe and Holland are described above.
52.	Regarding claim 30, Holland is silent as to the intrinsic viscosity of the UHMWPE. However, the disclosure of Holland incorporates the reference Harpell, specifically regarding high molecular weight polyethylene fibers (Holland paragraph 20). Harpell describes his polyethylene as having an intrinsic viscosity of 18 in the instant terms (decalin at 135C, col 5 ln 60). Furthermore, the 

WITHDRAWN OBJECTIONS
The following grounds of objections are not presented for review on appeal because they have been withdrawn by the examiner.  The objections to the drawings and the specification set forth in the Action of 12/09/2020 are withdrawn. It is noted that these were objections, not rejections, and as such are not part of the Appeals Board purview. Reasoning for withdrawal is set forth below.
It is further noted that a previous 112(a) rejection of claims 1, 4-9, 11, 13, 17, 20-31 was withdrawn in the most recent action of 12/09/20 (see OA paragraph 4). 


(2) Response to Argument

Applicant’s arguments p.6-8 of Remarks submitted 3/9/21 have been considered and are moot, yet a response is set forth below. 
First, applicant has set these arguments under the subtitle “Claims 1, 4-9, 11, 13, 17 and 20-31 comply with the written description requirements of 35 USC 112(a)”. This subtitle itself is moot as the 112(a) rejection was withdrawn in the previous action (see OA 12/9/20 paragraph 4). 
The arguments set forth under this subtitle appear to further address the objections to the drawings and specification. As noted above, objections are not part of the purview of the Board of 
However, it is noted that applicant’s argument p.8 final paragraph of Remarks submitted 3/9/21 is not convincing- applicant argues that the manner of stitching does not affect the strength of the resultant article. This is not found convincing because the prior art US 3466080 by Norton (“Norton2”) describes increasing the strength of the stitching which joins the fabric of the sling (col 1 ln 42-46) by including spaces between stretches of stitching (col 2 ln 47-51; Fig.2, 4). Applicant’s affidavit of 10/26/20 (Wienke Declaration) does show that the strength at the fabric ends is decreased with increased convolutions (layers) of fabric. But the strength at the ends is not zero and applicant has not set forth evidence that manner of stitching would not still affect the strength that is there. 
Furthermore, applicant is not in possession of any specific stitching pattern by merely reciting generic stitching. The objections have been withdrawn only because Fig.2 submitted 1/27/20 outlines the stitched area – which was previously recited in the specification- without depicting a specific stitch.

Applicant’s arguments p.9-13 have been considered and are not convincing. Applicant lists on p.12 several points which Applicant alleges are not taught by the applied art. These are addressed below in the same manner, they are cited above in rejection and they were used in previous rejection:

-The odd multiple twist is addressed via Norton1’s Fig.4, see also paragraph 37 of the final office action of 12/9/20 (also repeated above). 
-The coiled strip in layers substantially superimposed with overlapping opposing ends are addressed via Norton1’s Fig.4
-Norton1 describes the layers as the same length
-Norton1 with Norton2 describes the overlapping opposed ends connected by stitches and that part of the length of the strip is not stitched (see Norton1 fig.4; Norton2 as recited above in rejection)

Applicant states p.13 paragraph 4 that the Wienke Declaration (of 10/26/20) demonstrates that the load at the ends of the instant fabric decreases with more convolutions (layers). However, this does not mean that stitching does not contribute to load capacity as applicant asserts. The strength at the fabric ends is not zero and applicant has not set forth full evidence that manner of stitching would not affect the strength that is there. 
Applicant states p.13 paragraph 5 that one of ordinary skill would not reasonably expect to achieve success with UHMWPE in place of the nylon recited by Norton1. In the Wienke Declaration (of 10/26/20), Wienke asserts (item 20) that nylon is susceptible to stretching while UHMWPE is stiff and this difference would lead one to expect breakage if UHMWPE were used. Wienke goes on to cite the background section of the instant specification at p.1 ln 10-17, however this section- which describes reduced capacity to distribute loads uniformly-  refers to a piece of prior art, EP 0150550, which lacks a Mobius twist (see Figures; also p.2 ln 1-7). The applied prior art Norton1 possesses the Mobius (180 degree) twist. 

It is further noted that there is no instant requirement that the “strip” be one single long strip of material, i.e. there is no exclusion of several strips stitched together. See instant “strip” definition p.2 ln 27-29 of the instant 12/5/14 specification. 

Regarding the supposed beneficial attributes of the claimed article, the attributes appear to be an even distribution of load and thus less local breakage.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant's showing of allegedly unexpected results does not satisfy these requirements. First, the closest prior art Norton1 is not compared. Second, the claims are broad- claim 1 describes for example “at least four convolutions” with no upper limit, which is not commensurate in scope with data. So far the applicant has measured up to 8 convolutions in the Weinke declaration of 10/26/20, and then only the strength at the ends of the loop is reported, not the breakage strength. The example in the specification measures one four-layered item against a control, a non-twisted item. The measurement shows increased breaking strength with the inventive twist. This 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766                                                                                                                                                                                                        

Conferees:
/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.